Citation Nr: 1135991	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disability manifested by cough.

2.  Entitlement to service connection for knee disability.

3.  Entitlement to service connection for ear disability.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for upper respiratory disability, to include allergic rhinitis and sinusitis (claimed as nose condition).  

7.  Entitlement to an initial compensable rating for eczema.  

8.  Entitlement to an initial compensable rating for onychomycosis and ingrown toenails.   

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, with a prior period of reserve service.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

On her July 2008 Form 9, the Veteran requested a Board hearing in Washington D.C. and a hearing was scheduled for September 1, 2011.  However, the Veteran failed to appear for the hearing and did not communicate a desire to reschedule.  Accordingly, the Board will proceed to adjudicate her appeal.  

The issues of entitlement to service connection for ear disability, back disability, headache disability and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on her part.  





FINDINGS OF FACT

1.  It is not shown that the Veteran has a current, chronic disability manifested by cough, aside from her allergic rhinitis/sinusitis.  

2.  It is not shown that the Veteran has a current, chronic knee disability.

3.  The Veteran's eczema is not shown not shown to cover 5 percent or more of exposed areas or of the entire body; and is not shown to require systemic therapy or immunosuppressive drugs.   

4.  The Veteran's onychomycosis and ingrown toenails are not shown to cover 5 percent or more of exposed areas or of the entire body; and are not shown to require systemic therapy or immunosuppressive drugs.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for disability manifested by cough are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for an initial compensable rating for eczema have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (Code) 7806 (2010).

4.  The criteria for an initial compensable rating for onychomycosis and ingrown toenails have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (Code) 7806 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in October 2006 and October 2007, the RO generally informed the Veteran of the evidence necessary to substantiate her claim and her and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of her condition; the severity and duration of her symptoms; and the impact of her condition and symptoms on employment.  Additionally, she was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in an April 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records and private post-service medical records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative on her behalf.  

The Board also notes that an official examination was scheduled for April 6, 2011 to specifically evaluate the current severity of the Veteran's service connected skin disabilities.  However, the Veteran failed to report for the examination, did not provide a good cause reason for this failure and did not express a desire to reschedule.  Accordingly, the Board will evaluate these disabilities based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims for service connection for knee disability and disability manifested by cough.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

Regarding the knees, the Board finds that the evidence does not establish that the Veteran suffered a specific event, injury, or disease pertaining to the knees in service.  Notably, she has not made any specific allegation that such an event occurred and her service treatment records do not show any complaints, findings or diagnoses of right knee disability.  It appears that the Veteran may be alleging that she experienced right knee problems during service and has continued to experience such problems ever since, an allegation that she is competent to make.  However, the Board notes that prior to separation, the Veteran specifically reported problems with back pain and headaches during active duty but did not report any knee problems.  The Board presumes that if the Veteran had been experiencing problems with her knees as well, she would have similarly reported these problems.  Consequently, given that no such report is shown to have been made, the Board does not find credible an allegation of knee problems during service.

Regarding disability manifested by cough, the evidence does not indicate that this claimed symptom may be associated with any event or disease in service, aside from allergic rhinitis/sinusitis, a separate disability on appeal, which is subject to the remand below.  Additionally, a disease or event in service involving the cough symptom, other than one involving rhinitis/sinusitis is also not established.  Accordingly, VA examinations are not necessary in conjunction with either claim.  Id.   The Board notes that no further RO action, prior to appellate consideration of these claims, is required.  

II.  Factual Background

The Veteran's service treatment records show that on a March 2003 smallpox vaccination initial note, the Veteran reported that she did not have severe eczema.  She had never had a rash that lasted more than two weeks.  She was not sure if she was actually medically diagnosed with eczema or just told by someone that she had eczema.  A subsequent May 2004 progress note shows that the Veteran reported a rash on the left leg for the past few months.  The diagnosis was eczema/chronic dryness.  On a May 2004 report of medical history, the Veteran indicated that she experienced dry skin on the left leg on active duty, along with soreness of the right breast.  She also indicated that she was taking Allegra and Benadryl.  

Private medical records from 2003 to 2005 show treatment and evaluation of allergic rhinitis, sinus headaches and sinusitis.  Symptoms included headache, stuffy nose, itchy eyes, sinus headaches and rash, secondary to receiving allergy injections.  A private allergy treatment schedule appears to indicate that the Veteran received an initial allergy injection in January 2003 but then stopped receiving the injections.  She was retested for allergies in October 2004 and began receiving allergy injections later that month.  In December 2004, the Veteran was noted to have a productive cough with dark green runny nose and nasal congestion.  The diagnosis was acute laryngotracheobronchitis.  

Private progress notes from February 2005 to July 2005 show treatment and evaluation for skin problems.  A February 2005 progress note indicates that the Veteran experienced hyperpigmented scaling to the right inner thigh.  The diagnostic assessment was eczema.  A subsequent March 2005 progress note indicates that the Veteran was concerned that the eczema had spread to her scalp.  A May 2005 progress note indicates that the Veteran reported that the eczema was spreading everywhere, including the abdomen and pubic area.  Physical examination showed scaly, annular plaques and peripheral scaling on the abdomen, legs and arms.  The diagnostic impression was contact dermatitis.  

A separate May 2005 progress note indicates that the Veteran was complaining of a rash around the stomach area and on the arms and legs since her last allergy shot.  She had seen a dermatologist and a culture was done.  She was also complaining of a cough and shortness of breath.  As a result of the reaction, the Veteran stopped receiving the allergy injections.  It was noted that the rash did not itch and was improving since she stopped the shots.  It was also noted that the rash was being treated with a dermatological cream.  The diagnoses were allergic rhinitis and rash.  

A May 2005 private dermatopathology report shows diagnoses of verruca vulgaris of the mid abdomen and spongiotic dermatitis of the left abdomen.  

A June 2005 note shows that the Veteran reported that the rash on the body had cleared.  There was persistence of scaling and itchiness on the palms.  The diagnostic assessment was hand eczema.  A July 2005 pathology report shows that a specimen from the torso showed findings consistent with chronic eczematous dermatitis.  

Private medical records from November 2002 to August 2006 show ongoing treatment for onychomycosis and ingrown toenails.  The Veteran experienced tenderness, pain, erythema, edema and hyperkeratotic tissue, along with thick, discolored, dystrophic, crumbly, brittle, fungal hallux nails bilaterally with subungual debris.   The pathology was treated with topical ointment.

In a statement received in June 2006, the Veteran reported that she returned from Kuwait on May 15, 2004.  She had had a small rash (dry skin) on her left leg.  She was given cream by Fort Eustis Hospital and it went away.  Upon her return, she began receiving allergy shots.  The dosage for the allergy shots was increased sometime around the March timeframe.  She saw a rash on her elbow first and then on other parts of his body.  She saw a dermatologist and was prescribed Cioderm cream and Loprox and Capex shampoo.  She went back to the dermatologist, was seen by dermatologist's partner and was prescribed Luxiq foam and Clobetasol Solution.  This helped some.  She returned again and was prescribed Vanos Cream because the rash was in the palm of his hands.  It helped some but she was still concerned.  She returned to see her allergy doctor and was prescribed one week of Sanadoz.  This doctor referred the Veteran to a skin specialist and she was then referred to another physician.  

In a December 2006 statement a First Sergeant and fellow service member of the Veteran indicated that he and the Veteran were deployed to Kuwait in February 2003.  During that time he was made aware of the Veteran's health problem concerning a rash on her left leg.  She did seek medical assistance in Kuwait for which she was prescribed Cortisone cream.  Once they returned to the U.S. in May 2004, the Veteran sought medical treatment at MacDonald Army Hospital in Fort Eustis, Virginia.  

In her July 2008 Form 9, the Veteran indicated that she was still having skin problems (rashes).  She had requested to see a doctor at the VA and this request was ignored.  She continued to suffer with a cough that would not go away, along with severe allergy problems.  

An April 2011 QTC medical services note indicates that the Veteran was a no show for a QTC skin examination.  There is no indication that the Veteran contacted QTC to cancel and/or reschedule the examination or that she contacted VA to attempt to cancel and/or reschedule.   

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability due to the Veteran's skin disabilities has not been shown to vary significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

A.  Service Connection Claims

Regarding the claim for disability manifested by cough, the Veteran's service treatment records do show that she experienced coughing in conjunction with her allergic rhinitis.  Post-service, she was again noted to be experiencing a cough in conjunction with allergy and was also noted to have a cough in conjunction with a bout of larygotracheobronchitis, an acute respiratory infection.  Thus, there is no indication from the record that the Veteran has any underlying, chronic disability, manifested by cough, other than her allergic rhinitis/sinusitis, which is the subject of a separate claim on appeal and subject to the remand below.  

Regarding the knees, the service treatment records do not shown any complaints, findings or diagnoses of knee pathology.  Similarly, the post-service medical records are also silent for any complaints, findings or diagnoses of knee pathology.  The Veteran has affirmatively reported knee pain and is competent to do so.  However, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, in the absence of a showing that such an underlying malady or condition is present, it is not established that the Veteran has any current, chronic knee disability.

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the existence of the current disabilities for which service connection is sought, chronic knee disability or chronic disability manifested by cough, there can be no valid claim for service connection for these disabilities on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for these disabilities must be denied because the first essential criterion for a grant of service connection-the existence of such current, chronic disability- has not been met.   

B.  Increased initial rating claims

The Veteran's service-connected eczema is rated under Code 7806.  Under this Code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. 
§ 4.118, Code 7806.

In the instant case, there is no evidence that the Veteran's eczema has covered at least 5 percent of the entire body or exposed areas for any significant length of time.      The Veteran clearly did experience a temporary rash with eczema on the inner thigh and possibly the scalp in March 2005, and a subsequent breakout of eczema on the abdomen, legs and arms in May 2005.  However, by June 2005, the rash had cleared and the Veteran was only shown to have hand eczema.  Thus, although the rash may have covered more than 5 percent of exposed areas or more than 5 percent of the entire body during May 2005, there is no indication that eczema covered 5 percent of these areas for any extended period.  Also, there is no indication that the eczema has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, the Veteran has received topical corticosteroid therapy but is not shown to have received systemic corticosteroid therapy.  Additionally, as noted above, the Veteran was scheduled for a VA skin examination to specially evaluate the current severity of her eczema in April 2011.  However, she failed to report for the examination.  Consequently, the Board must rate the disability based on the evidence of record.  38 C.F.R. § 3.655(b).  In sum, given that the evidence of record does not establish the presence of chronic eczema covering more than 5% of the body or of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, an initial compensable schedular rating for this disability is not warranted.  

The Veteran's service-connected onychomycosis is appropriately rated under 38 C.F.R. § 4.118, Code 7813 for dermatophytosis.  Under this Code, onychomycosis can be rated as disfigurement, scars (Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis/eczema (7806); dependent on the dominant disability.  In the instant case, as there is no evidence of scarring or disfigurement, but evidence of skin irritation, the onychomycosis is appropriately rated as dermatitis/eczema.  

The private treatment records do not show that the Veteran's onychomycosis covers more than 5 percent of exposed areas or more than 5 percent of the total body.  To the contrary, the onychomycosis is confined to the Veteran's feet.  Additionally, although the onychomycosis has been treated with topical ointment, there is no indication of any systemic therapy with corticosteroids or other immunosuppressive drugs.  Further, as with the Veteran's eczema, a QTC examination was scheduled for a QTC examination in April 2011 but the Veteran failed to report.   Thus, the onychomycosis must be rated based on the evidence of record.  Accordingly, an initial, compensable schedular rating is not warranted.  

D.  Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for either skin disability.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his skin disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Service connection for disability manifested by cough is denied.

Service connection for knee disability is denied.

An initial compensable rating for eczema is denied. 

An initial compensable rating for onychomycosis and ingrown toenails is denied.     


REMAND

In an April 2004 post deployment health assessment, the Veteran reported that she developed back pain and headaches during her active duty deployment.  Subsequently, on her July 2008 Form 9, she indicated that she was still having problems with back pain and headaches.  The Board notes that the Veteran is competent to report experiencing these problems during deployment and is also competent to report that these problems continue to bother her.  Accordingly, the Board finds that this report of continuity of symptomatology since service constitutes sufficient evidence to warrant a VA examination to determine the likely etiology of any current low back or headache disability.

Regarding the claim for allergic rhinitis/sinusitis, in a February 1986 report of medical history, the Veteran indicated that she was allergic to codeine, erythromycin and certain perfumes.  Then, in a November 1991 report of medical history the Veteran indicated that she had a sinus condition, and checked "yes" when asked if she currently had or had ever had sinusitis and hay fever.  It was also noted that she took over the counter medicine for the sinusitis and hay fever.  Consequently, the evidence reasonably shows that the Veteran had some level of pre-existing allergies and sinusitis prior to her entry into active duty.  However, it is unclear from the record whether the allergies and sinusitis may have been aggravated by her active duty.  Accordingly, the Board finds a VA examination is necessary to assess whether such aggravation has occurred.
Regarding, the claim for ear disability, the Veteran's service treatment records do not show any complaints, findings or diagnoses of ear pathology.  However, only two months after service, in August 2004, a private medical record shows a diagnosis of chronic otitis externa.  Additionally, in her July 2008 Form 9, the Veteran reported that she continued to suffer severe problems with her ears.  Accordingly, given this evidence of continuity of symptomatology, and given that otitis externa can be related to skin allergies, the Board finds that a VA examination to assess the likely etiology of any current ear disability is also necessary.

Prior to arranging for the above examinations, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for headaches, low back disability, allergic rhinitis, sinusitis and ear disability since August 2006 , and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for headaches, low back disability, allergic rhinitis, sinusitis and ear disability since August 2006, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the presence of, and if found, the likely etiology of any current allergic rhinitis, sinusitis, headache disability, ear disability and low back disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should specifically render all appropriate diagnoses related to any low back, ear, headache, sinus or allergy symptomatology.  The examiner should then provide medical opinions in answer to the following questions if the disabilities are found:

A) Is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's allergic rhinitis and/or sinusitis increased in severity beyond the natural progression of these diseases during her period of active duty?

B)  Is it at least as likely as not (i.e. a 50 % chance or greater) that any current ear disability is related to the Veteran's military service?  Additionally, is there a relationship between any current ear disability and the Veteran's sinusitis/rhinitis?  If so, explain this relationship.

C) Is it at least as likely as not (i.e. a 50 % chance or greater) that any current headache disability is related to the Veteran's military service?  Additionally, is there a relationship between any current headache disability and the Veteran's sinusitis/rhinitis?  If so, explain this relationship.

D) Is it at least as likely as not (i.e. a 50 % chance or greater) that any current low back disability is related to the Veteran's military service?  

The examiner should explain the rationale for all opinions given.

3.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


